Name: 2007/158/EC: Commission Decision of 7 March 2007 amending Decisions 2003/804/EC and 2003/858/EC, as regards importation of live fish and molluscs intended for human consumption from third countries listed in Regulation (EC) No 2076/2005 (notified under document number C(2007) 682) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  tariff policy;  consumption;  agricultural policy;  cooperation policy;  trade
 Date Published: 2007-08-24; 2007-03-08

 8.3.2007 EN Official Journal of the European Union L 68/10 COMMISSION DECISION of 7 March 2007 amending Decisions 2003/804/EC and 2003/858/EC, as regards importation of live fish and molluscs intended for human consumption from third countries listed in Regulation (EC) No 2076/2005 (notified under document number C(2007) 682) (Text with EEA relevance) (2007/158/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 19(1) thereof, Whereas: (1) Commission Decision 2003/804/EC of 14 November 2003, laying down animal health conditions and certification requirements for imports of molluscs, their eggs and gametes for further growth, fattening, relaying or human consumption (2), and Commission Decision 2003/858/EC of 21 November 2003, laying down animal health conditions and certification requirements for imports of live fish, their eggs and gametes intended for farming, and live fish of aquaculture origin and products thereof intended for human consumption (3) refer to third countries on the list established by Commission Decision 2006/766/EC of 6 November 2006 establishing the list of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (4) as regards the authorisation for importation into the Community of live molluscs and fish products intended for human consumption. (2) According to Commission Regulation (EC) No 2076/2005 of 5 December 2005, laying down transitional arrangements for the implementation of Regulation (EC) No 853/2004, (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council and amending Regulation (EC) No 853/2004 and (EC) No 854/2004 (5), Member States may in a transitional period ending on 31 December 2009, under certain conditions, authorise the import of bivalve molluscs and fishery products as regards public health aspects from the countries listed respectively in Annex I and Annex II to that Regulation. Imports from those countries may only be marketed on the domestic market of the importing Member State or Member States allowing the same import. (3) Decisions 2003/804/EC and 2003/858/EC should also permit import from countries on the lists established by Regulation (EC) No 2076/2005. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Amendments to Decision 2003/804/EC Article 4(1)(a) of Decision 2003/804/EC is replaced by the following: (a) the third country of dispatch appears either on the list established by Commission Decision 2006/766/EC (6) or, during the transitional period referred to in Commission Regulation (EC) No 2076/2005 (7), on the list established by that Regulation; Article 2 Amendments to Decision 2003/858/EC Article 5(1)(a) of Decision 2003/858/EC is replaced by the following: (a) the third country of dispatch appears either on the list established by Commission Decision 2006/766/EC (8) or, during the transitional period referred to in Commission Regulation (EC) No 2076/2005 (9), on the list established by that Regulation; Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 March 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 302, 20.11.2003, p. 22. Decision as last amended by Decision 2006/767/EC (OJ L 320, 18.11.2006, p. 58). (3) OJ L 324, 11.12.2003, p. 37. Decision as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). (4) OJ L 320, 18.11.2006, p. 53. (5) OJ L 338, 22.12.2005, p. 83. Regulation as amended by Regulation (EC) No 1666/2006 (OJ L 320, 18.11.2006, p. 47). (6) OJ L 320, 18.11.2006, p. 53. (7) OJ L 338, 22.12.2005, p. 83. (8) OJ L 320, 18.11.2006, p. 53. (9) OJ L 338, 22.12.2005, p. 83.